Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive.
Applicant argues Claim 1 describes that the plurality of single crystal diamonds are mounted on a first carrier substrate, a diamond is grown on the substrate, and the grown diamond is then remounted in a recessed carrier substrate. In order to remount the grown diamond in the recessed carrier substrate, the grown diamond is removed from the first carrier substrate. In contrast to this method, Asmussen describes a process in which a single mounting of the substrate is performed and no subsequent mounting of the grown diamond is performed. “Applicant’s argument is not persuasive. Paragraph 168 of Asmussen states “the process can then be stopped and the position of each seed crystal adjusted by either moving it to recesses of different depth or placing thin inserts under selected seeds to adjust their temperature”.  It is the position of the Office that Asmussen does indeed teach remounting the diamond and moving to a different recess.
Applicant has amended claim 1 to recite “mounting the plurality of single CVD diamonds in a single recess in a recessed carrier substrate”.  Applicant argues Asmussen describes growing a plurality of single crystal diamonds on a carrier substrate, but each single crystal diamond is in an individual recess.  Applicant’s argument is not persuasive because paragraph 152 of Asmussen states filling recess with seeds which implies more than one individual seed.
Applicant then argues “Paragraph 28 describes that rotational structures are known in the art. In contrast, claim 4 recites that “the first CVD diamond growth process produces single crystal CVD diamonds which comprise a rotation layer and a layer disposed on the rotation layer.” Claim 4 is directed toward a specific process of forming a rotational structure whereas paragraph 28 describes 
Growing to such thicknesses and, for example, utilizing [100] oriented substrates and low and controlled nitrogen concentrations in the gas phase as described for example in U.S. Pat. No. 7,740,824, the first CVD diamond growth process produces single crystal CVD diamonds which comprise a rotation layer and a layer disposed on the rotation layer. Such a rotational structure is known in the art. In the initial phase of single crystal CVD diamond growth the crystals grow both laterally and vertically and the top face of each crystal rotates by 45 degree. After the initial rotation phase each crystal grows vertically with substantially no lateral growth
It is the position that paragraph 28 of applicant’s specification clearly articulates method steps for “diamond growth process produces single crystal CVD diamonds which comprise a rotation layer and a layer disposed on the rotation layer.”
Applicant then argues “Similarly, claim 5 recites that “the rotation layer is removed prior to mounting the single crystal CVD diamonds in the recessed carrier substrate to improve thermal contact of thesingle crystal CVD diamonds to the recessed carrier substrate during the second CVD diamond growth process.” Removal of the rotation layer and mounting of the single crystal CVD diamonds in a recessed carrier substrate is never described in paragraph 28, or elsewhere in the Application, as being known in the art. Thus, the specific recitations of claim 5 are not admitted”.  Applicant’s argument is not 
The Office maintains the rejections for all the reasons states supra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Regarding claims 1, 6, Asmussen et al. teaches an apparatus and process for synthesizing single crystal diamond comprising a substrate holder with multiple recesses for placement of single crystal diamond seed and therefore meets a broad and reasonable interpretation of a method of fabricating a plurality of single crystal CVD diamonds, the method comprising: mounting a plurality of single crystal 
that deposits a diamond atomic layer by layer onto a diamond substrate and therefore meets a broad and reasonable interpretation of subjecting the plurality of single crystal diamond substrates to a first
CVD diamond growth process to form a plurality of single crystal CVD diamonds on the plurality of single crystal diamond substrates; mounting the plurality of single crystal CVD diamonds in a recessed carrier substrate; and subjecting the plurality of single crystal CVD diamonds to a second CVD diamond growth process (paragraph 180).  Asmussen states filling recess with seeds which implies more than one individual seed (paragraph 152).
Regarding claim 2, Asmussen et al. teaches wherein the first carrier substrate is a planar substrate (Figures 20 and 21).
Regarding claim 3, Asmussen et al. teaches sample growth up to a thickness of 4.75 mm which meets the limitation of wherein the first CVD diamond growth process is run until the single crystal CVD diamonds have a thickness in a range 3 to 8 mm (paragraph 81).
Regarding claims 4 and 5, paragraph 28 of applicant’s specification is cited as admitted prior art wherein rotation layers are known in the art.
Regarding claim 7, Asmussen et al. teaches the wherein the single crystal CVD diamonds are mounted in the recessed carrier substrate such that the distance between each of the single crystal CVD diamonds is in a range 0.5 to 4 mm (Figure 14A).
Regarding claim 8, Asmussen et al. teaches a substrate holder with over 9 recesses and therefore would comprise over 9 seeds thereby meeting the limitation of wherein between 9 and 100 single crystal CVD diamonds are mounted in the recessed carrier substrate and subjected to the second CVD diamond growth process (Figure 21 and 28).
Regarding claim 9, Asmussen et al. teaches etching substrate and therefore meets a broad and reasonable interpretation of wherein the single crystal CVD diamonds are subjected to an etch step after 
Regarding claim 10, Asmussen et al. teaches a recessed carrier substrate with various numbers or recesses (Figures 19-21). MPEP §2144.04 (IV) states “In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” It is the position of the Office the process claimed by applicant would not perform differently than the process taught by Asmussen et al. and therefore applicant’s claimed process is not patentably distinct.
Regarding claim 12, Asmussen et al. teaches multiple recesses and therefore meets a broad and reasonable interpretation of wherein the base and the recess are configured such that the base is not in contact with the surround for the second CVD growth process because multiple diamonds can be growth using the process taught by Asmussen et al (Figures 19-21).
Regarding claim 13, Asmussen et al. teaches uniform deposition rates were as high as 4.5-7 microns per hour (paragraph 20).
Regarding claims 14, MPEP §2144.04(IV) states changes in size and shape are obvious.
Regarding claim 15, Asmussen et al. teaches wherein the single crystal CVD diamonds are removed from the recessed carrier substrate after the second CVD diamond growth process, re-mounted in another recessed carrier having a deeper recess, and subjected to a third CVD diamond growth process to further increase the thickness of the plurality of single crystal CVD diamonds (paragraph 174).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on Wed. and Thurs. Noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        09/10/2021